Citation Nr: 1127038	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran has no confirmed service in the Republic of Vietnam; thus exposure to Agent Orange is not presumed.

2.  There is no competent evidence of record relating the Veteran's type 2 diabetes mellitus, hypertension, coronary artery disease, and bilateral eye disorder, to active service, to include any exposure to herbicide agents.

3.  There is no competent evidence of record relating the Veteran's hypertension, coronary artery disease, and bilateral eye disorder to a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to be.  38 U.S.C.A. §§ 101(21), (24), 1110, 1112, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, (2010).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to be, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(21), (24), 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Coronary artery disease was not incurred in or aggravated by service and may not be presumed to be, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(21), (24), 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  A bilateral eye disorder was not incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, coronary artery disease, and a bilateral eye disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Pre-decisional letters sent in August 2007, February 2009 and March 2009 fully satisfied the duty to notify provisions pertaining to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified of:  the information and evidence necessary to substantiate the claims; which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issues on appeal exists, and further efforts to obtain records would be futile.

The Board notes that although the Veteran was afforded a VA medical examination in connection with his claims, no medical nexus opinion was provided regarding a relationship between the Veteran's current disorders and service.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further below, the Board concludes that a VA medical opinion is not warranted in this case.  Such an opinion is not needed because the evidence of record does not show any evidence of herbicide exposure in service, nor does it indicate any relationship between the Veteran's current disorders and service or a service-connected disability.  Thus, VA's duty to assist with respect to the issues adjudicated herein has been met.

Law and Analysis

In this case, the Veteran contends that his current type 2 diabetes mellitus, hypertension, coronary artery disease (CAD), and bilateral eye disorder are the result of exposure to herbicides during service.  The Veteran reported that he served two tours of duty on an aircraft carrier in the Republic of Vietnam and believes he was exposed while working with aircraft that came in contact with herbicides.  The Veteran also contends that his hypertension, CAD, and bilateral eye disorder are secondarily related to his diabetes mellitus.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57,586- 589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  See also "Veterans and Agent Orange: Update 2006 (2007)" (indicating that there was inadequate or insufficient evidence to determine whether an association existed between exposure to chemicals of interest and cancers of the oral cavity, pharynx, or nasal cavity).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

Further, the VA General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

Turning to the merits of the Veteran's appeal, a review of the service treatment records shows no evidence of treatment for or diagnosis of diabetes mellitus, hypertension, CAD or a bilateral eye disorder.  Service personnel records show that the Veteran served aboard the U.S.S. Enterprise from February 1964 to July 1964, while deployed to the Mediterranean Area with the U.S. Sixth Fleet.  Records also show that the Veteran served aboard the U.S.S. Enterprise from October 1965 to June 1966, while deployed to the South China Sea Area with the U.S. Seventh Fleet, contributing direct combat support to the republic of Vietnam Armed Forces.  

Notably, although the Veteran reported two tours of duty in Vietnam, his receipt of the Vietnam Campaign Medal and Vietnam Service Medal are not sufficient to establish his presence in Vietnam.  The Vietnam Service Medal was awarded to veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Dep't. of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  The Republic of Vietnam Campaign Medal is awarded to those personnel who (1) served in the Republic of Vietnam for 6 months during a specified period; or, (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less than 6 months but were wounded, captured or killed.  Id. at 7.5.  

In this case, service personnel records show the Veteran was authorized to wear the Vietnam Service Medal for service aboard the U.S.S. Enterprise for the period November 26, 1965 and was made eligible for award of the Republic of Vietnam Campaign medal with Device for service aboard the U.S.S. Enterprise for the period of 1965 to 1966, for contributing direct combat support to the republic of Vietnam Armed Forces.  The Veteran's service personnel records show no evidence of in-country service in the Republic of Vietnam.  Further, as noted above, the Veteran's service aboard a deep-water naval vessel (i.e. "Blue Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  Thus, the Veteran's service personnel records show no evidence of in-country service in the Republic of Vietnam.  

Further, an April 2009 VA memorandum indicates no confirmation of the Veteran's claimed in-country service.  Regarding potential herbicide exposure, a May 2009 letter from the United States Army and Joint Services Records Research Center (JSRRC) states, in essence, there is no evidence that ships, such as the one on which the Veteran served, transported, stored, or tested tactical herbicides.  Additionally, it could not verify that a shipboard veteran, such as the Veteran in this case, would have been exposed to tactical herbicides based on contact with aircraft that flew over the Republic of Vietnam or equipment that was used in the Republic of Vietnam.

With regard to the Veteran's claim of herbicide exposure during service, records do not confirm service in the Republic of Vietnam; thus exposure to herbicides cannot be presumed.  Therefore, service connection cannot be granted on an herbicide presumptive basis.  However, the claimant is not precluded from establishing service connection with proof of direct causation.  Combee, supra.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension and CAD, if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The Veteran's request to reopen his claim of service connection for a right shoulder disability was received in December 2007, thus where applicable, the revised regulation must be applied to the current claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted above, service treatment records show no evidence of complaints of or treatment for diabetes, hypertension, CAD or a bilateral eye disability.  Additionally, records show no evidence of exposure to herbicides during service.

Post-service records show evidence of treatment for diabetes, hypertension and coronary artery disease since approximately 2003.  An October 2007 VA examination report indicated bilateral mild retinal pigment epithelium changes.

The Board observes that there is no evidence of treatment for diabetes mellitus, hypertension, CAD or a bilateral eye disorder for many years after service; thus service connection on a presumptive basis for a chronic disease is not established.  VA treatment records from 2003 and 2007 show the first objective evidence of complaints of or treatment for such disorders and the Veteran has not reported continuity of symptoms since service or one year post-discharge. 

The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years after service tends to show that the Veteran's disorders are not related to service.  Service connection on a direct basis is not established.

With respect to the Veteran's contentions that he had contact with aircraft that had flown in the airspace over the Republic of Vietnam, the Board finds these claims are consistent with his service aboard the U.S.S. Enterprise aircraft carrier.  However, such claims are outweighed by the May 2009 letter from the JSRRC indicating, in essence, that herbicide exposure in veterans who served aboard aircraft carriers and worked with aircraft and equipment could not be confirmed.  Thus, herbicide exposure cannot be conceded in this case and service connection is not established for type 2 diabetes mellitus and CAD on an herbicide exposure presumptive basis.

With respect to the Veteran's contentions that his current disorders are related to herbicide exposure in service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions regarding the etiology of his disorders are of little probative weight given his lack of demonstrated medical expertise.  A layperson generally is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   The Veteran's contentions are outweighed by the evidence of record showing no confirmed service in the Republic of Vietnam and no exposure to herbicides.  Additionally, the competent medical evidence of record indicates no relationship between the Veteran's current disorders and service or a service-connected disability.  

With respect to the Veteran's claim that his current hypertension, CAD and bilateral eye disorder were caused or aggravated by his diabetes mellitus, service connection has not been established for diabetes mellitus.  As such, service connection may not be established for hypertension, CAD and a bilateral eye disorder, as secondary to service-connected diabetes, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Based on a review of the evidence of record, the Board finds that the elements for a grant of service connection have not been met on either a direct, presumptive or secondary basis.  See Pond, supra; see Wallin, supra.  Although the record shows treatment for and a current diagnosis of diabetes mellitus, hypertension, CAD, and a bilateral eye disorder, the record shows no evidence that these disorders are related to service or a service-connected disability.  Furthermore, a lack of competent, probative evidence relating the Veteran's symptoms to service or a service-connected disability weighs against the Veteran's claims for service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for type 2 diabetes mellitus is denied 

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for a bilateral eye disorder is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


